DETAILED ACTION
Status of Claims:
Claims 1-19 are pending.
Claims 11-14 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “said wastewater in said first fluid tube and said heat transfer fluid in said second fluid tube are separated by material having an RSI of less than…” It is not clear if the “material” is in addition to the tubes themselves or if the RSI is the RSI of any single material separating the wastewater and heat transfer fluid or a total RSI of all material between the tubes.

Regarding Claim 4:
	The claim requires a “heat transfer enhancement grout” between the first and second tube. It is not clear if the heat transfer grout is the “material” of claim 1 and therefor has a limited RSI or an additional material.

Regarding Claim 9:
	The claim states “to a degree sufficient to reduce microbes in the wastewater from becoming anaerobic.” It is not clear if the claim requires that the wastewater not become anaerobic or to reduce the amount of anaerobic microbes.

Regarding Claim 19:
	The claim refers to “the wastewater.” It is not clear if this is intended to be “the slurry” or if there is additional wastewater required in the first fluid tube.

The remaining claims are indefinite as they depend from an indefinite claim.

Allowable Subject Matter
Claims 1-10 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable in view of the closest prior art, Jacobi (US 2018/0328633) and Lomax, JR. et al (US 2005/0194120). Regarding claim 1, Jacobi teaches the method comprising: flowing wastewater into and through a first fluid tube (wastewater conduit 30); flowing a heat transfer fluid into and through a second fluid tube (supply conduit 42); wherein the heat transfer fluid entering the second fluid tube has a different temperature than the wastewater entering the first fluid tube (see para. 0130); and wherein said wastewater in said first fluid tube and said heat transfer fluid in said second fluid tube are separated by material (grout) having an RSI of less than 0.6 m2-K/W to allow heat transfer between the wastewater in said first fluid tube and the heat transfer fluid in said second fluid tube (see para. 0135).
Jacobi does not teach wherein said first fluid tube and said second fluid tube are positioned within a first casing; wherein said first casing is surrounded by insulation having an RSI of at least 0.8 m2 K/W; wherein said first casing and said insulation are positioned within a second casing.
It is known in the art to place heat transfer tubes within a casing (see Lomax). However, it would not have been obvious to place the first fluid tube and second fluid tube of Jacobi into a first and second casing because Jacobi requires the use of the earth as a heat sink for the fluid flowing in the supply conduit (see Jacobi para. 0002). As the device of Jacobi would not function as intended if placed into a first conduit and second conduit separated by insulation having an RSI of at least 0.8 m2K/W it would not have been obvious to modify Jacobi. 
Claim 15, and those that depend from it would not have been obvious for the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/14/2022